DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13, 26 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyel (9,972,501) in view of Ishizaka (2006/0213437).
Kuyel teaches an apparatus for deposition comprising:
- a reactor having inner and outer surfaces, see Fig. 2 and related text,
- an inner volume being defined by inner surfaces, see above 122A, 
- a fixture assembly within the volume to hold a substrate, 140 is indicated as substrate and there is understood a fixture to hold the same,
- a process gas source, see 106, 
- an ICP source, see 102 which is connected to the chamber as depicted, and
- the process gas source and ICP are connected at a second connection point, as above, but, while Kuyel generally teaches seals (see col 8, line 66 – col 9, line 63), he does not teach the claimed two elastomeric seals with the required purge or vacuum.
	Ishizaka, however, teaches that it is operable and beneficial to apply double seals to chamber parts at different interfaces [0078], Fig. 6B in order to prevent permeation of air and contaminants into a chamber.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the first and second seals of Ishizaka in the apparatus of Kuyel as it would have helped to prevent contamination – Kuyel is clearly concerned with seals as taught by Ishizaka’s structure would provide clear advantages.  One would apply the modified structure at any 
	Regarding claim 13, Kuyel teaches that the ICP source (plate 104E) comprises alumina (col 12, lines 32-40).
	Regarding claim 26, the requirement of a partial pressure of any gas is intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the system may remain in non-use without any impurities – furthermore, there is no specific requirement of what an impurity is so even the system at as-is condition meets the requirement.
	Regarding claim 65, the system of Kuyel is capable of the same use, therefore the intended use limitation is met.  In this case, Kuyel teaches that a gas supply is provided to the ICP source and reactor and therefore the system is capable of the same “continuous” flow of inactive gas.  It is clarified that the use of a continuous flow and an inactive flow are separately intended use.  Any gas meets the requirements, though in any case Kuyel teaches an inert gas (col 19, line 46-col 30, line 36).  The requirement of .

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuyel and Ishizaka and in further view of Schwaiger (2001/0000160).
The teachings of Kuyel and Ishizaka are described above, including seals at the connections as noted, but the teachings do not include a “cooling arrangement” as claimed per claim 3, such as the water-cooled mounting flanges of claim 6.  “Cooling arrangement” is interpreted under 112(f) per above and is supported in the specification as devices including heater sinks, base plates, cooling fan, and also water-cooled mounting flanges and is interpreted as those or the equivalents. 
Schwaiger teaches that in a vapor deposition system, it is useful to include a temperature control apparatus on flanges that are used to seal connections [0037-43].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the temperature controlled mounting flanges of Schwaiger in the apparatus of Kuyel as it would allow for further control of the total process environment.  In regard to the “water-cooled”, the use of any fluid to produce a temperature modification meets the claim requirement but in any case, wherein Schwaiger exemplifies glycol, the teachings include that water is understood as an operable choice and therefore teaches a water-cooled flange as claimed.  



Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.  Applicants argue that cooling arrangement applicants argue that “cooling arrangement” should not be interpreted under 112(f), the office does not agree.  The term ‘means’ does not appear but that is addressed in the previous action – the exact term is not required for such interpretation, in this case the term arrangement is effectively a placeholder for means and cooling is the functional language.  The claim includes no further description of what the cooling arrangement (means) structure would be and the interpretation is maintained.
The arguments over the prior art are also not persuasive. The applicants and the office agree that Kuyel does not include two elastomeric seal arrangements.  Applicants argue that the teachings of Ishizaka do not suggest to one of ordinary skill to put the dual seals between a plasma chamber in the reaction chamber, but there is no particular argument as to why one would not do this based on the combined teachings.  Ishizaka can teaches that such dual seals are operable between two different parts and solve the problem of reducing contamination, there are no particular limitations to where contamination minimization is not desired.  It is further and particularly noted that Ishizaka uses the elastomeric seals with a plasma chamber in teaches the benefits of the particular materials [0078-79], so there would be an expectation of operability when combined with the apparatus of Kuyel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715